By the Court.

McDonald, J.
delivering the opinion.
This is a bill to enforce a contract respecting an interest in lands.
The bill sets forth a contract, but does not disclose whether that contract was in writing or not. The sole ground of demurrer is, that the bill does not show that the contract was in writing.
The bill need not state whether the contract was in writing or not. The allegations of the bill, when it comes to be heard, must be supported by competent proof. The contract is matter of proof. The judgment of the Court, therefore, sustaining the demurrer must be reversed.
Judgment reversed.